This is an appeal from the order of the district court of Oklahoma county, made on the 11th day of August, 1930, dissolving an attachment. The appeal was filed in this court September 11, 1930, 31 days after the order appealed from was made.
Section 809, C. O. S. 1921, provides that an appeal from an order dissolving an attachment shall be filed within 30 days from the discharge of such attachment. The 30 days in which to file the appeal in this cause expired September 10, 1930. An appeal from an order discharging or modifying an attachment must be filed in this court within 30 days from the date on which the order appealed from was made, and if not so filed, this court acquires no jurisdiction to entertain an appeal from such order. Berry-Beall D. G. Co. v. Adams, 87 Okla. 291,211 P. 79; First Nat. Bank of Ft. Smith v. Chowning,95 Okla. 137-218 P. 676; Jones v. Nelson, 139 Okla. 198, 281 P. 792. For the reason the appeal was not filed in this court within the time allowed by law, this court is without jurisdiction to review the judgment appealed from, and upon motion of the defendants in error, the appeal is dismissed. *Page 148